Citation Nr: 9920319	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected cervical spine disability, currently evaluated as 
10 percent disabling.

2. Entitlement to restoration of a 20 percent evaluation or 
higher, for lumbar strain, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.


REMAND

Initially, the Board has found that the veteran's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that her claims are plausible, that is, meritorious on their 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This determination is based on the 
veteran's assertions that her service-connected lumbosacral 
spine strain and service-connected cervical spine condition 
have increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to those claims.

By rating action of July 1992, service connection was granted 
for low back disability, classified as lumbosacral strain and 
rated as 20 percent disabling and cervical spine disability, 
classified as cervical spine strain with limitation of motion 
and rated as 10 percent disabling in October 1991, under 38 
C.F.R. § 4.71a, Diagnostic Codes 5295 and 5290, respectively.  
In a September 1993 rating action, the RO proposed reduction 
under 38 C.F.R. § 3.105(e) of the evaluation assigned for the 
veteran's service-connected lumbosacral strain.  The RO 
continued the 10 percent disability evaluation for service-
connected cervical spine disability.

In September 1993, the veteran filed a timely notice of 
disagreement (NOD) regarding the September 1993 rating 
action.  The veteran perfected her appeal in December 1993.  
She stated in her substantive appeal that her lumbosacral and 
cervical disabilities were more disabling than the ratings 
reflected.  She was afforded a hearing before the RO in 
February 1994.

In his March 1994 decision, the Hearing Officer determined 
that the veteran's lumbosacral strain warranted a 10 percent 
disability evaluation.  In a subsequent March 1994 rating 
action, the RO determined that an increased evaluation for 
lumbosacral strain was not warranted and the 10 percent 
disability evaluation for service-connected cervical spine 
strain with limitation of motion was continued.

A July 1994 statement from the veteran reflects that 
experienced severe pain in her neck and back and that she was 
required to use a heating pad, cold packs, TENS unit, and 
portable massager.  In an undated statement from the veteran, 
she reported that her severe pain limited her daily 
functioning at school, at work, and at home.

The veteran was scheduled for VA spine examination in 
September 1995.  The veteran failed to report.  The veteran 
notified the RO in October 1995 that she was unaware of any 
scheduled VA examination and requested that the examination 
be rescheduled.

The veteran was afforded a VA spine examination in December 
1995.  After examination, the examiner's diagnoses included 
acute strain of cervical spine, occipital neuritis, acute 
strain of shoulder girdle muscles, and acute strain of 
lumbosacral spine.

Thereafter, in a March 1996 rating action, the RO continued 
the 10 percent disability evaluations for service-connected 
lumbosacral strain and cervical spine disability. 

The veteran was afforded an additional VA spine examination 
in August 1997.  At that time, the examiner noted that the 
veteran's treatment milieu consisted of outpatient treatment, 
physical therapy, and a TENS unit for her neck and back pain.  
The veteran complained of bilateral trapezial tightness with 
occasional occipital spine pain and localized pain in the 
bilateral lower lumbar region with occasional radiation into 
her sacroiliac joints.  She denied any radicular symptoms in 
her arms or legs although she reported radiation with 
stinging pain down in her bilateral calves posteriorly.  
After examination, the examiner noted that the service-
connected low back pain was minimally symptomatic and that 
the service-connected neck pain was minimally symptomatic.  
The examiner commented that the veteran appeared to have 
sustained a soft tissue injury to her cervical and lumbar 
spine, which had had more than enough time to heal.  He noted 
that the etiology of her pain was unable to be ascertained 
based upon any objective evidence of injury.  He opined that 
her symptoms would remain chronic and were of the typical 
whiplash type fashions with no further treatment giving any 
lasting benefits.

The complaints exhibited by the veteran regarding her low 
back disability and cervical spine disability are similar to 
those addressed in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) held that when adjudicating an issue such as 
entitlement to an increased rating for low back disability 
(or cervical spine disability), VA should consider the 
application of 38 C.F.R. § 4.40 (1996) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1996) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to excursion, strength, 
speed, coordination, and endurance.  38 C.F.R. § 4.40.

Under Diagnostic Code 5295, lumbosacral strain is evaluated 
as 10 percent disabling for characteristic pain on motion.  
Higher evaluations may be granted based upon limitation of 
motion.  The Ratings Schedule provides a compensable rating 
for limitation of motion of the cervical spine when that 
limitation is slight (10 percent), moderate (20 percent), or 
severe (40 percent). See 38 C.F.R. § 4.71, Diagnostic Code 
5290. 

Pursuant to DeLuca, the Board is of the opinion that 
contemporaneous and thorough VA examinations would be of 
assistance in rendering a determination regarding these 
issues.  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Additionally, the Board is of the opinion that an additional 
records search is warranted.

Accordingly, the Board concludes that further development, as 
specified below, is necessary. The case is therefore REMANDED 
for the following actions:

1. The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
lumbosacral strain and/or cervical spine 
disability since discharge from service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of the 
lumbosacral strain and cervical spine 
disability. All indicated studies, 
including range of motion studies must be 
performed, and all findings set forth in 
detail. The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected lumbosacral strain and 
cervical spine disability.  The examiner 
is requested to provide opinions as to 
whether it is at least as likely as not 
that pain could significantly limit 
functional ability of the low back area 
and cervical spine during flare-ups.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the low back and cervical spine exhibit 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file 
should be provided to the examiner for 
review prior to the examination.

3. After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to increased evaluation for 
lumbosacral strain and cervical spine 
disability, considering the applicability 
of 38 C.F.R. § 4.40 regarding functional 
loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint, as discussed by the Court in 
DeLuca v. Brown.

If the benefits sought on appeal are not granted, or if a 
notice of disagreement is received regarding another issue, 
the veteran and her representative should be issued a 
supplemental statement of the case, and should also be 
afforded an opportunity to respond.  The record should be 
returned to the Board for further appellate consideration, if 
in order.  No action by the veteran or her representative is 
required until further notice is received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 








4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










